  Case 1:20-cv-05655-NLH Document 9 Filed 06/25/20 Page 1 of 3 PageID: 37



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   HECTOR MORALES,                       Civ. No. 20-5655 (NLH)

                  Petitioner,            MEMORANDUM OPINION & ORDER

        v.

   WARDEN,

                  Respondent.


APPEARANCES:

Hector Morales
21204-014
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro Se

HILLMAN, District Judge

     Petitioner Hector Morales has filed a petition for writ of

habeas corpus under 28 U.S.C. § 2241 requesting release to home

confinement under the Coronavirus Aid, Relief, and Economic

Security (CARES) Act, Pub. L. No. 116-136, § 12003(b)(2) (2020),

("CARES Act").    ECF No. 1.    He also requests to proceed in forma

pauperis.    ECF No. 8.

     In accordance with Rule 4 of the Rules Governing Section

2254 Cases, applicable to § 2241 cases through Rule 1(b) of the

Rules Governing Section 2254 Cases, this Court has screened the

Amended Petition for dismissal and determined that dismissal
  Case 1:20-cv-05655-NLH Document 9 Filed 06/25/20 Page 2 of 3 PageID: 38



without an answer and production of the record is not warranted.

     THEREFORE IT IS on this      25th    day of June, 2020

     ORDERED that Petitioner’s application to proceed in forma

pauperis, ECF No. 8, is granted; and it is further

     ORDERED that the Clerk shall serve a copy of the Petition,

ECF No. 1, and this Order upon Respondent by regular mail, with

all costs of service advanced by the United States; and it is

further

     ORDERED that the Clerk shall forward a copy of the Petition

and this Order to the Chief, Civil Division, United States

Attorney’s Office, at the following email address:          USANJ-

HabeasCases@usdoj.gov; and it is further

     ORDERED that as promptly as possible under circumstances,

and at least within seven (7) days of the date of the entry of

this Order, Respondent shall file and serve an Answer which

responds to the allegations and grounds in the Petition and

which includes all affirmative defenses Respondent seeks to

invoke; and it is further

     ORDERED that Respondent shall file and serve with the

Answer certified copies of all documents necessary to resolve

Petitioner’s claims and affirmative defenses; and it is further

     ORDERED that Petitioner may file a response to the answer

within 14 days of receipt; and it is finally



                                    2
  Case 1:20-cv-05655-NLH Document 9 Filed 06/25/20 Page 3 of 3 PageID: 39



     ORDERED that the Clerk of the Court shall send a copy of

this Order to Petitioner by regular mail.



                                      s/ Noel L. Hillman
At Camden, New Jersey              NOEL L. HILLMAN, U.S.D.J.




                                    3
